Case 2:20-cr-00370-VAP Document 57 Filed 02/08/21 Page 1 of 2 Page ID #:461




 1 Benjamin N. Gluck - State Bar No. 203997
      bgluck@birdmarella.com
 2 Christopher J. Lee - State Bar No. 5555107       cc: Pretrial Services
      clee@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Sang Bum Noh, aka “Ed
 7 Noh”, Ambiance Apparel, Inc., Apparel
   Line, Inc., and Related Entities
 8
                         UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
                                           CASE NO. 2:20-cr-00370-VAP-2
12 UNITED STATES OF AMERICA,
                                           ORDER GRANTING
13                     Plaintiff,          STIPULATION TO CONTINUE
                                           SENTENCING HEARING FOR
14               vs.                       DEFENDANT SANG BUM NOH
15 SANG BUM NOH aka “Ed Noh”,              Filed Concurrently with Stipulation to
                                           Continue Sentencing Hearing for
16                     Defendant.          Defendant Sang Bum Noh
17                                         Date: April 26, 2021
                                           Time: 9:00 a.m.
18                                         Crtrm.: 8A
19
20
21
22
23
24
25
26
27
28
     3699385.1
                                        ORDER
Case 2:20-cr-00370-VAP Document 57 Filed 02/08/21 Page 2 of 2 Page ID #:462




 1                                      ORDER
 2               GOOD CAUSE HAVING BEEN SHOWN, the Court hereby GRANTS the
 3 Stipulation. The sentencing hearing for Defendant Sang Bum Noh shall be
 4 continued until October 18, 2021 at 9:00 a.m. in Courtroom 8A.
 5               IT IS SO ORDERED.
 6
 7 DATED: February 8, 2021
 8
 9
                                         HON. VIRGINIA A. PHILLIPS
10
                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     3699385.1
                                           2
                                         ORDER
